Order entered January 16, 2019




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-18-00802-CV

       HOSSEIN S. NAMDARKHAN AND BARDIA NAMDARKHAN, Appellants

                                             V.

               GLAST, PHILLIPS & MURRAY, P.C., MARK C. ENOCH,
              MARK C. ENOCH, PC, AND MATTHEW ENOCH, Appellees

                     On Appeal from the 193rd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-16-00853

                                         ORDER
       Before the Court is the January 14, 2019 joint motion of appellants for an extension of

time to file a joint brief. We GRANT the motion and extend the time to January 24, 2019.


                                                    /s/   ERIN A. NOWELL
                                                          JUSTICE